DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-10 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted October 15, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (US 10,923,728 B1).
With regard to Claim 1, Zeng discloses in Figures 1, 4 and 5, a battery (100) at least comprising a housing, composed of end plates (102, 104), and at least one battery cell (C1, C2, C3, C4) which is arranged therein and has at least one anode (120) and one cathode (110) as electrodes and a separator layer (130) which separates the anode (120) and the cathode (110) from one another, wherein the battery (100) additionally has at least one heating element, called a current collector (150) including a first current collector (152) and a second current collector (154), which is arranged in a manner connected to the battery cell (C1, C2, C3, C4) in the housing (102, 104) in a thermally conductive manner (column 5, lines 5-60), wherein the heating element (150, 152, 154) comprises at least one electrically conductive polymer material (called a polymer film (410) in Figure 4) and an electrical first conductor and an electrical second conductor, either present as electrically conductive particle material (column 7, lines 35-60) or as first and second wires (415a, 415b) (column 9-column 10), wherein the electrical conductors are arranged in electrical conductive contact with the polymer material and are arranged at a distance from one another, with the result that electrical power can be applied to the electrically conductive polymer material via the at least two conductors (columns 5-10). 

With regard to Claim 3, Zeng discloses in Figure 1, wherein the at least one heating element (150, 152, 154) is arranged on the battery cell (C1, C2, C3, C4) (column 5, lines 5-60; See Figure).  
With regard to Claim 4, Zeng discloses wherein the heating element (150, 152, 154) is arranged as an additional heating layer in the battery cell (C1, C2, C3, C4) since the anode (120) and the cathode (110) are considered heating layers because together they create a thermal reaction when under cycling conditions (column 5, lines 5-60). 
With regard to Claim 5, Zeng discloses in Figure 1, wherein the heating layer, called a current collector (150) and including a first current collector (152) and a second current collector (154) is in the form of a separator layer since it acts as a separating element between battery cells (C1, C2, C3, C4) (column 5, lines 5-21).
With regard to Claim 6, Zeng discloses in Figure 1, wherein the battery cell (C1, C2, C3, C4) has a cell housing, including seal elements (140), which delimits the electrodes (110, 120) and the separator layer (130) with respect to an environment, wherein the at least one anode (120) is connected to an electrical first contact which is end plate (104) acting as a terminal (column 4, line 67 through column 5, line 4), the at least one cathode (110) is connected to an electrical second contact which is end plate (102) acting as a terminal (column 4, line 67 through column 5, line 4), the first conductor (415a) is connected to an electrical third contact, called an extension (420), and the second conductor (415b) is connected to an electrical fourth contact, called an 
With regard to Claim 7, Zeng discloses in Figure 1, wherein a plurality of battery cells (C1, C2, C3, C4) are arranged in the housing (102, 104), wherein the at least one heating element (150, 152, 154) is arranged at least between two battery cells (c1, C2, C3, C4) (column 5 lines 16-18). 
With regard to Claim 8, Zeng discloses wherein the at least one heating element (150, 152, 154) is flat and has a low material thickness (column 5, line 61 through column 6, line 3), wherein the material thickness of greater than about 200 µm, or greater (column 9, lines 30-48), which meets the claimed limitation of between 100 µm and 2000 µm. 
With regard to Claim 10, Zeng discloses in Figures 1-2, wherein the at least one heating element (150, 152, 154) in the battery (100) has a 3-D shape since the current collector (150) is sufficiently thin to allow for bending and flexing to accommodate expansion anticipated during cycling of the battery (column 5, line 65 through column 6, line 2).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 10,923,728 B1), as applied to Claims 1-8 and 10 above.
With regard to Claim 9, Zeng discloses the battery in paragraph 7 above, including in Figure 13, wherein the polymer material  (1300) has a PTC property within conductive particles (1310) (column 17, line 42 through column 18, line 32).  Zeng discloses wherein in embodiments when the polymer film is less conductive, the wire to wire placement is smaller, which may maintain a fairly uniform current distribution and temperature across the current collector. Zeng does not specifically disclose a switching temperature in a range between 20 and 150 degrees Celsius. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a polymer material having a switching temperature in a range between 20 and 150 degrees Celsius, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.